IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0215
                            Filed December 21, 2016


KUNTE KINTE MCKINNEY,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



      Kunte Kinte McKinney appeals the district court’s dismissal of his

postconviction relief application. AFFIRMED.




      David A. Cmelik of David A. Cmelik Law P.L.C., Hiawatha, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       In 2008, Kunte Kinte McKinney pled guilty to lascivious acts with a child.

Six years later, he filed a postconviction relief application challenging the district

court’s discussion of a lifetime parole requirement during the plea proceeding.

The State moved for summary disposition of the application on statute of

limitations grounds. The postconviction court granted the motion and dismissed

the application. McKinney appealed.

       Postconviction relief applications “must be filed within three years from the

date the conviction or decision is final or, in the event of an appeal, from the date

the writ of procedendo is issued.” Iowa Code § 822.3 (2015). “However, this

limitation does not apply to a ground of fact or law that could not have been

raised within the applicable time period.” Id. McKinney’s conviction became final

in 2008. Accordingly, his postconviction application was untimely.

       We turn to the statutory exception to the time bar. See id. On this score,

the postconviction court stated:

              The relevant question in the instant case is whether or not
       the applicant’s claim could have been raised within the three years
       required by Iowa Code [section] 822.3. The Court finds that it could
       have been. The applicant does not claim that he failed to assert his
       claims regarding the special sentence because such claims were
       unavailable. The applicant does not claim that there has been
       some newly discovered evidence in this case or a change of law
       that would affect the validity of his conviction. He simply states that
       he was not properly informed regarding the special sentence. The
       applicant was informed of the existence of the special sentence at
       the time of sentencing. Therefore, if he felt that he was not
       adequately informed of the consequences of the special sentence,
       he could have raised this claim within the specified time
       requirements of Iowa Code [s]ection 822.3.
                                       3


      We discern no error in this reasoning. McKinney could have challenged

his plea within the limitations period. He did not. As for his present request to

toll the limitations period until the problem was discovered, we have previously

denied a similar request to adopt a discovery rule. See Mendoza v. State, No.

11-1383, 2012 WL 3027125, at *2-3 (Iowa Ct. App. July 25, 2012). We are

persuaded by the reasoning of Mendoza.

      We affirm the dismissal of McKinney’s postconviction relief application.

      AFFIRMED.